Opinion Issued February 12, 2004 









 






 


     



In The
Court of Appeals
For The
First District of Texas




NO. 01-02-00526-CV




IN THE INTEREST OF C.S., P.S., AND A.S.





On Appeal from the 335th District Court
Burleson County, Texas
Trial Court Cause No. 22,485




O P I N I O N
          This is an appeal of the trial court’s rendition of an order appointing C.S., P.S.,
and A.S.’s biological mother and the Texas Department of Protective and Regulatory
Services joint managing conservators of the children.  In four points of error, the
mother contends that the trial court lacked jurisdiction to enter this order because (1)
there was no formal motion in the record seeking an extension of time; (2) the court
did not comply with its statutory duties to make further temporary orders; (3) the
court did not comply with its statutory duty to set a final hearing on a date earlier than
the dismissal date; and (4) the final order did not comply with the requirements of the
Family Code.  We dismiss for want of jurisdiction.
Factual & Procedural Background
          After receiving, investigating, and validating a report of sexual abuse of P.S.,
the Department filed a suit affecting the parent-child relationship (SAPCR) on July
15, 1999, seeking temporary custody of all three children.  That same day, the trial
court appointed the Department as the children’s temporary sole managing
conservator and appointed the mother as temporary possessory conservator.  The
dismissal date for this SAPCR was set for July 17, 2000.
          On May 3, 2000, the trial court entered an order retaining the case on its docket
and extending the dismissal date to December 1, 2000.  Eventually, the parties
reached a settlement agreement, which the trial court approved.
          On November 28, 2000—three days before the extended dismissal date—the
trial court memorialized the parties’ agreement and entered a final order appointing
the mother and the Department joint managing conservators of the children. 
          The mother continued to file motions to reconsider, petitions for writs of
habeas corpus, and requests for jury trial.  After the close of a jury trial in November 
2001, the mother filed, for the first time, a notice of appeal.  In her appeal, the mother
contests on various grounds only the order entered on November 28, 2000.
Jurisdiction
          The law in effect at the time provided, “For purposes of this section, a final
order is an order that . . .without terminating the parent-child relationship, appoints
the Department as the managing conservator of the child.”  Act of May 28, 1997, 75th
Leg., R.S., ch. 603 § 12, 1997 Tex. Gen. Laws 2119, 2123 (amended 2001) (current
version at Tex. Fam. Code Ann. § 263.401(d)(3)).  That is precisely what the final
order here did—it appointed the Department and the mother joint managing
conservators without terminating the mother’s parental rights.  The Family Code
permits any party to appeal a final order rendered under Title V, as was this order. 
Tex. Fam. Code Ann. § 109.002(b) (Vernon 2002).
  However, to timely appeal this
final order, the mother was required to adhere to the customary time limits for filing
a notice of appeal in a civil case.  Id. § 109.002(a).
  In addition, the Family Code
specifies that an appeal in which termination of the parent-child relationship is in
issue shall be given precedence over other civil matters and shall be accelerated by
the appellate court.  Id.    
          The Rules of Appellate Procedure provide that, in an accelerated appeal, the
notice of appeal must be filed within 20 days after the judgment or order is signed.
Tex. R. App. P. 26.1(b).  Here, the order was signed on November 28, 2000.  The
deadline for filing a notice of appeal was, therefore, December 18, 2000.  The notice
of appeal was not filed until November 2001.  We hold this appeal was not timely
perfected.  
          Accordingly, we dismiss this appeal for want of jurisdiction.



 

                                                             Evelyn V. Keyes
                                                             Justice


Panel consists of Chief Justice Radack and Justices Keyes and Alcala.